     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.676 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    H-E-B, LP,                                         Case No.: 21-CV-832-GPC(WVG)
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13    v.                                                 COMPEL COMPLIANCE WITH
                                                         THIRD PARTY SUBPOENA
14    OLYMPIA TOOLS INTERNATIONAL,
      INC.,
15                                                       [Doc. No. 2.]
                                      Defendant.
16
17
18          Pending before the Court is H-E-B, LP’s motion to compel compliance with a third-
19    party subpoena issued to Olympia Tools International, Inc. The Court finds the subpoena
20    is facially invalid because the designated place for production of documents is beyond the
21    100-mile limit set forth in Federal Rule of Civil Procedure 45(c)(2)(A). Accordingly, the
22    motion to compel is DENIED.
23          Rule 45 was substantially amended in 2013, and subdivision (c) now specifies the
24    place of compliance for a subpoena commanding production of documents must be within
25    100 miles of where the person resides, is employed, or regularly transacts business in
26    person. Fed. R. Civ. P. 45(c)(2)(A). This requirement “makes clear that the place of
27    compliance is tethered to the location of the subpoenaed person.” Agincourt Gaming, LLC
28

                                                     1
                                                                              21-CV-832-GPC(WVG)
     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.677 Page 2 of 7



 1    v. Zynga, Inc., No. 14-CV-708-RFB-NJK, 2014 U.S. Dist. LEXIS 114348, at *9 (D. Nev.
 2    Aug. 15, 2014).
 3          Here, although H-E-B’s chosen place of compliance—Perkins Coie’s San Diego
 4    office—is within this District, this location is outside the 100-mile limit Rule 45 specifies.
 5    Olympia’s official corporate address is located at 929 N. Grand Avenue, Covina, CA
 6    91724. See https://olympiatools.com/pages/contact (last visited May 18, 2021). Perkins
 7    Coie’s San Diego office is located at 11452 El Camino Real, Suite 300, San Diego, CA
 8    92130. See https://www.perkinscoie.com/en/offices/san-diego.html (last visited May 18,
 9    2021). As demonstrated by Appendix A of this Order, three commonly-used online map
10    services—Google Maps, Microsoft Bing Maps, and MapQuest—confirm that these two
11    locations are at best 102 miles apart. However, Rule 45’s plain language does not permit a
12    subpoena for production of documents beyond 100 miles of Olympia’s headquarters.
13    Accordingly, the subpoena is facially invalid. Accord Europlay Capital Advisors, LLC v.
14    Does, 323 F.R.D. 628, 629 (C.D. Cal. 2018); AngioScore, Inc. v. TriReme Med., Inc., No.
15    12CV3393, 2014 U.S. Dist. LEXIS 165227, at *4 n.1 (N.D. Cal. Nov. 25, 2014) (holding
16    that a Rule 45 subpoena specifying the place of compliance as more than 100 miles from
17    nonparty's headquarters was “invalid on its face”); Dhillon v. Doe, No. C-13-1465-SI, 2013
18    U.S. Dist. LEXIS 102270, at *1-3 (N.D. Cal. July 21, 2013); see also Nieman v. Linkedin
19    Corp., No. CV-12-80258-PSG, 2013 U.S. Dist. LEXIS 25645, at *6 (N.D. Cal. Feb. 25,
20    2013).1
21          The Court is aware that other district courts in the Ninth Circuit have chosen to
22    entertain motions despite Rule 45’s 100-mile limit for production of documents. See
23    generally Cartessa Aesthetics LLC v. Aesthetics Biomedical Inc., No. CV-19-5827-PHX-
24
25
26    1
       H-E-B easily could have avoided this result by simply designating its counsel’s Los
27    Angeles office—which accordingly to Google Maps is 50 or 52 miles from Olympia’s
      headquarters—as the place of compliance rather than its counsel’s San Diego office.
28

                                                    2
                                                                                 21-CV-832-GPC(WVG)
     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.678 Page 3 of 7



 1    DWL, 2020 U.S. Dist. LEXIS 182418, at *3 (D. Ariz. Oct. 1, 2020) (citing cases).2
 2    However, this Court respectfully disagrees. Given that the plain language of Rule
 3    45(c)(2)(A) provides that a subpoena “may” require production of documents “within 100
 4    miles” of Olympia’s headquarters,3 this necessarily means that a subpoena may not require
 5    production at a place outside the 100-mile mark. The language of the Rule speaks for itself,
 6    it is not ambiguous, and the only way to “harmonize” Rule 45(c)(2)(A)’s 100-mile limit
 7    with Rule 45(d)(2)(A)’s lack of geographical limit as Cartessa attempted is to completely
 8    disregard Rule 45(c)(2)(A). Had the rule’s drafters intended to allow production outside of
 9    the 100-mile limit if the third party did not have to appear in person at the place of
10    production, they would have carved out such an exception. Thus, absent controlling Ninth
11    Circuit Court of Appeals authority holding otherwise on this matter, the Court concurs with
12    districts courts that have enforced the 100-mile limitation. See, e.g., Europlay Capital
13    Advisors, LLC v. Does, 323 F.R.D. 628, 629 (C.D. Cal. 2018); Dhillon v. Doe, No. C-13-
14    1465-SI, 2013 U.S. Dist. LEXIS 102270, at *1-3 (N.D. Cal. July 21, 2013); Nieman v.
15    Linkedin Corp., No. CV-12-80258-PSG, 2013 U.S. Dist. LEXIS 25645, at *6 (N.D. Cal.
16    Feb. 25, 2013).
17          Based on the foregoing, the motion to compel is DENIED, and the Clerk of Court is
18    directed to terminate the case.
19          IT IS SO ORDERED.
20    DATED: May 28, 2021
21
22
23
24    2
       The Court notes that the Walker case cited in Cartessa was decided well before the 2013
25    amendment to Rule 45, which now “clearly requires” compliance with the 100-mile limit.
      Europlay Capital Advisors, LLC v. Does, 323 F.R.D. 628, 630 (C.D. Cal. 2018).
26
      3
27     For a business, the relevant location is its headquarters. See Europlay Capital Advisors,
      LLC v. Does, 323 F.R.D. 628, 629 (C.D. Cal. 2018). Both parties agree that Olympia’s
28    headquarters is the proper starting point here.

                                                   3
                                                                               21-CV-832-GPC(WVG)
     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.679 Page 4 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                 Appendix A
                                             4
                                                                     21-CV-832-GPC(WVG)
     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.680 Page 5 of 7



 1                                     Google Maps
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
                                                                     21-CV-832-GPC(WVG)
     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.681 Page 6 of 7



 1                                  Microsoft Bing Maps
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
                                                                     21-CV-832-GPC(WVG)
     Case 3:21-cv-00832-GPC-WVG Document 13 Filed 05/28/21 PageID.682 Page 7 of 7



 1                                       MapQuest
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7
                                                                     21-CV-832-GPC(WVG)
